Title: To George Washington from Otho Holland Williams, 10 October 1782
From: Williams, Otho Holland
To: Washington, George


                  
                     Sir
                     Frederick Town 10th Octr 1782
                  
                  This will be presented by Captn Ferroll a native of Maryland, who was in England at the commencement of the War, and sometime an Officer in the British Army.  He came over to America, and was in Philadelphia & Remained there when it was evacuated by the enemy in 1778, and became a prisoner, and was afterwards liberated, and, has remained with us ever since.
                  Captn Ferrell requests that I will give him this letter of introduction that he may have an opportunity to solicit your Excellency for a flag o’truce to go into New York for some Plate and Papers of considerable value and consequence Which he left there with a friend, And I the more readily comply as I am credibly informed—that he has observed a propriety of conduct, since he his return, which has regained him the confidence of his Country-Men.  I am, Your Excellency’s Most affectionate, and Most Obedient, Humble Servant
                  
                     O.H. Williams
                     
                  
               